                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


BRENNEN CLANCY,

                       Plaintiff,

v.                                                               Case No: 6:19-cv-403-Orl-41GJK

MARIE BARTOSH, JENNY NIMER,
OFFICER WILES and OFFICER
TAGG,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Permission to Appeal In Forma

Pauperis (Doc. 17). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 19), which recommends denying the Motion. Plaintiff filed an Objection

(Doc. 20) to the Report and Recommendation. After a de novo review of the record, the Court

agrees with the analysis in the Report and Recommendation.

       This case was dismissed without prejudice for failure to prosecute because Plaintiff did not

properly serve Defendants despite being given specific instructions on how to do so. In the Report

and Recommendation, Judge Kelly explained that “[t]ypically, a dismissal without prejudice . . .

is not an abuse of discretion particularly where a litigant has been forewarned about the possibility

of dismissal.” (Doc. 19 at 3 (quotation omitted)). And, “[w]here Plaintiff failed to take any action

to correct his service problems, the Court was within its discretion to dismiss the action without

prejudice.” (Id.). Thus, Judge Kelly concluded that “[a]n appeal of the Court’s order dismissing

[this case] without prejudice would be frivolous.” (Id. at 4).




                                            Page 1 of 3
       In his Objections, Plaintiff does not dispute the factual basis of the matter—i.e., that he

failed to properly serve Defendants under the Federal Rules of Civil Procedure—but instead, he

argues that his improper service should be accepted because an attorney appeared on behalf of one

of the Defendants. Liberally reading Plaintiff’s argument, the Court construes this as an argument

of waiver.

       “Service of process is a jurisdictional requirement: a court lacks jurisdiction over the person

of a defendant when that defendant has not been served.” Pardazi v. Cullman Med. Ctr., 896 F.2d

1313, 1317 (11th Cir. 1990). “Nevertheless, objections to service of process can be waived by the

party over whom jurisdiction is sought.” Pouyeh v. Pub. Health Tr. of Jackson Health Sys., 718 F.

App’x 786, 790 (11th Cir. 2017) (quotation omitted). “Challenges to service of process will be

waived . . . if not raised under Federal Rule of Civil Procedure 12. Hemispherx Biopharma, Inc. v.

Johannesburg Consol. Investments, 553 F.3d 1351, 1360 (11th Cir. 2008)

       “Under Rule 12, a party must raise any objections to the sufficiency of service of process

in his or her first response to the plaintiff’s complaint.” Pouyeh 718 F. App’x at 790. “In other

words, the defendant must include the defense in either its pre-answer motion to dismiss, or if no

pre-answer motion is filed, then the defense must be included in the defendant’s answer.” Id.

       Contrary to Plaintiff’s assertion, no Defendant in this case has filed an Answer or otherwise

responded to the Complaint. Thus, there has been no waiver of service of process. Further, to the

extent Plaintiff is arguing that the Court should have ordered service by the United States marshal,

no such request was made as required by Federal Rule of Civil Procedure 4(c)(3). Thus, Plaintiff’s

objections are without merit and are overruled.




                                            Page 2 of 3
       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 19) is ADOPTED and CONFIRMED and

                made a part of this Order.

           2.   Plaintiff’s Motion for Permission to Appeal In Forma Pauperis (Doc. 17) is

                DENIED.

       DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                             Page 3 of 3
